NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LILIBETH MENDEZ ALELUYA,                        No.    17-72743

                Petitioner,                     Agency No. A096-053-772

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Lilibeth Mendez Aleluya, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We dismiss the petition for review.

      We lack jurisdiction to review the BIA’s discretionary decision not to reopen

proceedings sua sponte, and Mendez Aleluya does not raise a claim of error


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
underlying the sua sponte determination that would invoke our jurisdiction. See

Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (the court’s jurisdiction to

review BIA decisions denying sua sponte reopening is limited to reviewing the

reasoning behind the decisions for legal or constitutional error).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   17-72743